Houston Energy Financial ForumNovember 19, Investor Presentation 2 Forward-Looking Statements uThis presentation contains forward-looking statements. uForward-looking statements are based on managementassumptions and analyses. uActual experience may differ and such differences may bematerial. uBacklog consists of written orders and estimates for our serviceswhich we believe to be firm. In many instances contracts arecancelable by customers so we may never realize some or all ofour backlog, which may lead to lower than expected financialperformance. uForward-looking statements are subject to uncertainties andrisks which are disclosed in Geokinetics’ Annual Report on Form10-K and Quarterly Reports on Form 10-Q. 3 Corporate Information Market Data (at 11/13/2008) • Exchange/Ticker:
